Citation Nr: 0808927	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.J.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from November 13, 
1951 to January 3, 1952 and from February 21, 1953 to January 
26, 1955.

By a rating action of June 1, 1973, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico determined that the veteran was incompetent and 
appointed his wife as his fiduciary.

By a decision dated in August 1975, the Board denied 
entitlement to service connection for a neuropsychiatric 
disorder.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the RO in San 
Juan, Puerto Rico which denied entitlement to service 
connection for a psychiatric condition on a new factual 
basis.

By a decision dated June 1993, the Board determined that the 
veteran had submitted new and material evidence in order to 
reopen his claim of entitlement to service connection for a 
psychiatric disability and remanded the veteran's claim in 
order to adjudicate his claim as a reopened claim.  

In a March 1999 decision, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2000, the 
Court issued an order which granted a motion of the Secretary 
for summary vacation and remand of the Board's March 1999 
decision.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.

By rating decision in October 2001, the RO denied service 
connection for organic brain syndrome.  That same month the 
veteran wrote to the RO and stated that this decision was non 
responsive and stated that he was not seeking service 
connection for organic brain syndrome.
 
The veteran's claim for service connection for a psychiatric 
disability was remanded by the Board for RO review of 
additional evidence in April 2007.


FINDINGS OF FACT

1.  The veteran's did not develop a psychosis during service 
or within a year of discharge from service, and his current 
psychiatric disability is unrelated to service.

2.  The veteran's personality disorders do not represent a 
disease or injury for VA compensation purposes.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 
2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110.  
Service connection may also be granted for certain chronic 
disorders, including psychoses, if they become manifest to a 
compensable degree within one year from the date of discharge 
from active military service; or for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.303 (d), 
3.307, 3.309.

As will be explained below, the evidence does not support a 
finding that the veteran's current psychiatric disability is 
the result of service.

The service medical records do not show that the veteran 
received treatment for a psychiatric disability.  At 
separation in January 1955, the veteran's psychiatric 
evaluation was normal.  However, there is some question as to 
whether the veteran had any psychoses which became manifest 
to a compensable degree within one year from the date of 
discharge from active military service.  In the veteran's 
case, one year from the date of discharge would be January 
26, 1956.

The evidence shows that the veteran was hospitalized at the 
Julia Clinic from September 28, 1955 to March 19, 1956.  The 
veteran was initially hospitalized with a diagnosis of 
"schizophrenic reaction, paranoid".  Diagnoses of anxiety 
reaction were provided in October 1955.  However, after the 
veteran had been hospitalized for several months and the 
staff had an opportunity to evaluate the veteran more 
carefully, his diagnosis was changed in December 1955 to 
"personality traits disturbance, passive aggressive 
personality, passive dependent type."  This was the same 
diagnosis that was assigned to the veteran at his discharge 
from the Julia Clinic in March 1956.  Thus, even though the 
evidence shows that the veteran was diagnosed with 
"schizophrenic reaction" and "anxiety reaction" during the 
initial month of his hospitalization, the record shows that 
the veteran's diagnosis was changed in December 1955, which 
is within the one year presumptive period.

The issue of whether the veteran actually had schizophrenia 
during service or within one year of leaving service has been 
the subject of numerous medical opinions in this case.  The 
veteran's private physician, Dr. J. J., stated in January 
1991 that while in the Army and shortly after discharge a 
diagnosis of personality disorder was made.  Dr. J. J. stated 
that since that time the veteran's condition had worsened and 
for more than 20 years the veteran has been receiving 
treatment for chronic schizophrenia.  It was Dr. J. J.'s 
opinion that the veteran's personality disorder matured into 
a schizophrenic process and must be considered service-
connected in nature.  Dr. J. J. then testified at two 
hearings, one in March 1992 and one in March 1995, and he 
wrote in a July 1995 letter, that the veteran's diagnosis 
during a September 1955-March 1956 hospitalization at the 
Julia Clinic should have been schizophrenia, rather than a 
personality disorder.  

Dr. W. G. stated in August 2000 that the veteran had been 
treated at his facility from March 1991 to September 1997.  
Dr. W. G. noted that the veteran was hospitalized at Julia 
Clinic from September 1955 to March 1956 with the diagnosis 
of schizophrenic reaction, paranoid type.  It was his 
professional opinion that there was a nexus between the 
veteran's current psychiatric disability and his in-service 
mental disease.

In a May 2003 letter, Dr. R. B. stated that the veteran was 
first evaluated by him that month.  Dr. R. B. reported the 
veteran's medical history as related to him by the veteran.  
He diagnosed the veteran as having a schizophrenic reaction, 
paranoid type, and opined that the veteran's psychiatric 
condition was precipitated by his military service.

However numerous contrary opinions have been associated with 
the veteran's claims files.  In April 1994, a board of three 
VA psychiatrists stated that they extensively reviewed the 
veteran's claims folder.  They stated specifically with 
regards to the veteran's medical treatment in 1955 and 1956, 
there was no evidence of any psychotic symptoms or criteria 
to warrant or suspect a diagnosis of schizophrenia.  

The veteran's claims files were reviewed by another board of 
three VA psychiatrists in June 1996 (it should be noted that 
two of the three psychiatrists were the same at both boards).  
This time the veteran was also interviewed.  The board 
concluded that there was no symptomatology compatible with a 
psychosis from the veteran's admissions to the Julia Clinic 
during 1955 and 1956.  The board stated that the diagnosis of 
personality disorder that was made at that time appeared to 
be correct.  

An independent medical opinion was obtained in November 1998 
from Dr. H. G. D.  Dr. H. G. D. noted that he had reviewed 
and studied extensively the records regarding the veteran.  
He reported that the veteran received different diagnoses 
during his evaluations and treatment at different VA related 
facilities.  He noted that what was significant is that there 
were diagnoses given which implied psychosis and that 
evolution into frank schizophrenia was either suspected or to 
be proven.  However he noted that no documented evidence of 
psychosis appeared in the records.  Dr. H. G. D. stated that 
after the veteran was hospitalized on several occasions, and 
after he was better assessed and evaluated, all the discharge 
diagnoses were of non-psychotic personality disorder type.  
Dr. H. G. D. stated that he could not find clinical evidence 
in the records to indicate a psychotic process, either in 
service or in the one year immediately after service.

In November 2006, the Board requested a Veterans Health 
Administration (VHA) medical opinion as to three questions, 
(1) what is the veteran's current psychiatric diagnosis, (2) 
whether a psychosis was manifest in service or within one 
year of service, and (3) whether the veteran's current 
psychiatric diagnosis is related to service.  The VHA staff 
physician responded by letter in December 2006.  In this 
letter the VHA physician provided a detailed summary of the 
veteran's psychiatric history, including those medical 
opinions favorable to the veteran's claim.  The physician 
pointed out that an isolated psychotic symptom does not in 
itself fulfill the necessary criteria for a major psychotic 
disorder, such as schizophrenia, schizoaffective disorder, or 
delusional disorder.  He also stated that an admitting 
diagnosis is a type of working diagnosis which allows someone 
entrance to the hospital as an impatient, without which one 
does not get admitted.  He stated that an admitting diagnosis 
should not be granted equivalent status to diagnoses arrived 
at by close, regular observation and evaluation, or with 
discharge diagnoses which should reflect final diagnostic 
thinking or evaluation and treatment.  

The VHA physician disagreed with the schizophrenic reaction 
diagnosis made by Dr. R. B. in May 2003.  He noted that that 
diagnosis had been made from an evaluation done nine days 
prior to the report, and not after a lengthier treatment.  He 
noted that the most recent treatment period extending from 
February 10, 1999 to February 11, 2002, appeared to be 
consistent with depression, and also contained a diagnosis of 
personality disorder.  The VHA physician opined that the 
weight of the evidence favored the current diagnosis of 
depressive disorder not otherwise specified, as well as 
personality disorder, not otherwise specified.

The VHA physician also opined that a psychosis was not 
manifested during service or within one year of discharge 
from service.  He noted that the veteran's first recorded 
psychiatric contact was seven months following his discharge 
from the military, when he was hospitalized at the Julia 
Clinic.  He noted that following the nearly six months of 
hospitalization, the veteran was discharged with a diagnosis 
of "personality trait disturbance and passive aggressive 
personality, passive dependent type."  He noted that 
extensive psychological testing during that time failed to 
reveal any psychosis.  The VHA physician noted that on a 
subsequent outpatient note and in an admission note to a 
second hospitalization, concern was raised about the 
possibility of an emerging schizophrenia.  However, even 
after the inpatient stay, which lasted two months, the final 
discharge diagnosis remained the same as in the first 
hospitalization.  The notes during the second hospitalization 
indicated that the veteran had no overt psychotic content.  
The VHA physician opined that later declarations and opinions 
that the earlier diagnoses of personality disorders were 
mistaken appeared to be revisionist retrospection.  After 
evaluating all the medical evidence, the VHA examiner 
concluded that a psychosis was not manifested during the 
service or within one year of discharge from military 
service.  He further noted that an independent reviewer of 
the data in November 1998, also concluded that there was no 
documented evidence of psychosis appearing during the 
veteran's service or in one year or more after the veteran's 
discharge from the military.  Finally, the VHA physician 
opined that there is no etiological link between the 
veteran's service and the veteran's current psychopathology.

In this case, the Board finds that the most probative medical 
evidence indicates that the veteran did not develop a 
psychosis during service or within a year of discharge from 
service, and that the veteran's current psychiatric 
disability is unrelated to service.  It is true that the 
veteran was hospitalized from October-December 1956 and again 
in April 1957 with initial diagnoses of schizophrenic 
reaction.  However, as in the September 1955-March 1956 
hospitalization, the diagnoses were changed by the end of the 
hospitalizations to "personality traits disturbance, passive 
aggressive personality" and to "passive aggressive 
personality".  

While Dr. J. J., a psychiatrist at the Julia Clinic, stated 
that the clinic had a policy of accepting the diagnosis with 
which the VA had referred the case.  In this instance, the VA 
referred the case in September 1955 with a diagnosis of 
"schizophrenic reaction", but over the course of the 
veteran's hospitalization, the diagnosis was changed to one 
of a personality disorder.  This is contrary to Dr. J. J.'s 
description of the policy.

None of the physicians who opined in support of the veteran's 
claim have given as detailed a description of the veteran's 
medical history as that provided by the VHA physician.  Nor 
have any of the favorable opinions included discussion of the 
unfavorable opinions.  As pointed out by the VHA physician 
and other unfavorable opinions, while the veteran received an 
admitting diagnosis of a psychotic disorder in 1955, the 
discharge diagnosis clearly showed that the veteran did not 
have a psychotic disorder.  As noted by the VHA physician, 
the physician who opined that the change of diagnosis from a 
psychosis to a personality disorder soon after service was 
erroneous, was not supported by the medical evidence.

In this case the medical opinions in favor of the veteran are 
conclusory in nature and are not easily supported by the 
service medical records and the records of medical treatment 
immediately following service.  On the contrary, the opinions 
against the claim are clearly supported by the medical 
evidence, i.e., no record of any psychiatric symptoms in 
service at all, and no final diagnosis of a psychosis within 
a year of discharge from service.  Furthermore, the VHA 
opinion shows the most detailed review of the veteran's 
medical evidence, including consideration of the medical 
opinions favorable to the veteran.  As noted above, the VHA 
opinion points out the weaknesses of the favorable opinions 
and explains why the weight of the medical evidence indicates 
that the veteran did not experience any psychiatric 
disability during service, why the weight of the evidence 
indicates that the veteran did not experience a psychosis 
within a year of discharge from service, and why the weight 
of the evidence indicates that the veteran's current 
psychiatric disability is unrelated to the veteran's military 
service.

Not only does the most probative medical opinion indicate 
that the veteran did not develop a psychosis during service, 
or within a year of service, and opine that the veteran's 
current psychiatric disabilities are unrelated to service, 
but the contemporary medical records themselves do not 
support a finding that the veteran had a psychosis in service 
or within one year of leaving service.  As already noted, the 
record shows that the veteran had initial diagnoses of 
"schizophrenic reaction" and "anxiety reaction" during his 
September 1955-March 1956 hospitalization, but that these 
diagnoses were changed during the course of the 
hospitalization and within the one year presumptive period to 
reflect a personality disorder.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a psychiatric disability 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The December 1955 diagnosis of "personality traits 
disturbance, passive aggressive personality, passive 
dependent type" is a personality disorder.  Under 38 C.F.R. 
§ 3.303(c), it is prohibited to grant service connection for 
personality disorders or developmental defects.  Therefore, 
as a matter of law, service connection cannot be granted for 
such personality disorder.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case the RO denied the veteran's claim in August 
1991, before the current section 5103(a) notice requirements 
became effective.  The RO denial of service connection for a 
psychiatric disability was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in July 2001 and December 2004 letters.  The 
letters specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was in essence told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
dated in March 2006 included the specific notice required by 
Dingess, supra.  The Board finds that any timing error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran 
participated effectively in the processing of his claim by 
way of providing medical opinions in support of his claim, 
but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in September 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records, and has provided the veteran with VA medical 
examinations.  An independent medical expert opinion was 
obtained and a VHA medical opinion was obtained.  Private 
records from Dr. W. G. were obtained but were illegible.  In 
a November 2005 letter, the veteran was informed of the 
illegibility of these records.  In a February 2006 letter the 
veteran stated that no additional private medical records 
were available.  As noted above the veteran has provided 
testimony in support of his claims at two RO hearings and he 
has submitted several medical opinions in support of his 
claim.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional obtainable pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


